t c memo united_states tax_court delysia b gronbeck petitioner v commissioner of internal revenue respondent docket no filed date john e lahart for petitioner margaret burow for respondent memorandum opinion swift judge this matter is before us on respondent’s motion for summary_judgment under rule petitioner challenges respondent’s denial of relief under sec_6015 from unpaid tax_liabilities of dollar_figure reported on a jointly filed federal_income_tax return unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure background at the time the petition was filed petitioner resided in san francisco california petitioner and her husband christian gronbeck jr christian were married more than years ago christian was a medical doctor and a partner in a medical practice in san rafael california during their marriage petitioner was not gainfully_employed and was a homemaker and a mother of two children on date christian passed away in the 1970s christian purchased a 1998-percent limited_partnership_interest in cedar-riverside properties crp a minnesota limited_partnership petitioner was aware that christian purchased the interest in crp in christian suffered a stroke and was admitted to a residential medical facility on date along with other_property interests christian’s legal_interest in crp was transferred to petitioner at petitioner’s and christian’s request via an order of the superior court of the state of california for the county of santa barbara anacapa division the purpose of the transfer of property to petitioner was to qualify christian for state and federal medical benefits while allowing petitioner to control the crp and other_property interests on their jointly filed federal_income_tax returns for many years petitioner and christian reported losses relating to crp on date after an audit of crp respondent determined that crp constituted an improper tax_shelter and that the crp losses the crp partners including petitioner and christian had claimed over the years were improper on date respondent and crp’s tax_matters_partner reached an agreement to settle the tax adjustments relating to crp which respondent had determined under the settlement respondent and crp’s tax_matters_partner stipulated that for the individual crp partners who chose to participate in the settlement would recognize capital_gain in the form of a deemed_distribution under sec_752 to the extent that each partner’s total claimed crp-related tax losses resulted in a negative capital_account balance for the partner’s crp interest under the settlement the individual crp partners would not have to pay statutory penalties and interest relating to the crp loss deductions they had claimed in prior years and the crp partners would be taxed in at the capital_gains_tax rates applicable for which were lower than the capital_gains_tax rates applicable to many of the prior years pursuant to and consistent with the above settlement for petitioner and christian filed a joint federal_income_tax return and reported thereon long-term_capital_gain of dollar_figure relating to the crp-related losses they had claimed in prior years and to the deemed_distribution under sec_752 that was called for in the above settlement the tax_return reported a tax_liability of dollar_figure of which dollar_figure remains unpaid their income_tax return was signed by barbara allen who was acting under a power_of_attorney for both petitioner and christian on date petitioner filed with respondent a request for equitable relief under sec_6015 relating to the dollar_figure unpaid tax_liability in her request petitioner claimed that she should be relieved of liability because she did not have any involvement with crp petitioner also claimed that she could not pay the unpaid tax_liability on date respondent denied petitioner’s sec_6015 request respondent concluded that the dollar_figure unpaid tax_liability for related to income attributable to petitioner--namely to the deemed_distribution under sec_752 which related to petitioner’s ownership in of the crp partnership_interest on date petitioner filed an appeal with respondent’s appeals_office relating to respondent’s date denial of sec_6015 relief petitioner claimed that the unpaid tax_liability did not arise from income attributable to her but rather that it arose from christian’s ownership_interest in crp and the crp-related losses claimed in years before on date respondent issued to petitioner a written notice_of_determination denying petitioner’s request for sec_6015 relief respondent determined that for the unpaid tax_liability was attributable to petitioner because in petitioner was the owner of the crp partnership_interest respondent also determined that petitioner failed to establish that an economic hardship would result if she were held jointly liable for the unpaid tax_liability discussion when no material fact remains at issue we may grant summary_judgment as a matter of law rule b fla country clubs inc v commissioner 122_tc_73 affd on other grounds 404_f3d_1291 11th cir equitable relief from joint liability for federal income taxes may be available to a spouse when it would be inequitable to hold the spouse liable sec_6015 revproc_2003_61 sec_4 2003_2_cb_296 sets forth seven threshold conditions which a taxpayer seeking equitable relief from joint liability under sec_6015 is required to satisfy one of the seven threshold conditions provides that the income must not be attributable to the spouse seeking relief see id sec_4 c b pincite revproc_2003_61 sec_4 b states that if the item is titled in the name of the requesting spouse the item is presumptively attributable to the requesting spouse petitioner argues that the income in question is attributable to christian and not to her because christian was the sole owner of the crp partnership_interest during the years when essentially all of the crp partnership losses were claimed we disagree in christian transferred his interest in crp to petitioner so that he could qualify for medical benefits the ownership_interest was not forced upon petitioner rather it was done voluntarily by christian and by petitioner to take advantage of state and federal_law on the basis of the undisputed facts of this case specifically the transfer of the crp partnership_interest to in describing in part the threshold condition in question revproc_2003_61 sec_4 2003_2_cb_296 states the income_tax_liability from which the requesting spouse seeks relief is attributable to an item of the other individual with whom the requesting spouse filed the joint_return there are four exceptions to this procedure petitioner however has not argued that any of these exceptions applies the exceptions are a attribution due solely to the operation of community_property law b nominal ownership c misappropriation of funds and d abuse id petitioner for state and federal_law purposes petitioner’s legal ownership of the crp partnership_interest in requires attribution of the dollar_figure unpaid tax_liability reported on petitioner’s federal_income_tax return to petitioner petitioner is not eligible for relief under sec_6015 for the reasons stated we shall grant respondent’s motion for summary_judgment an appropriate order and decision will be entered for respondent
